*668ORDER
PER CURIAM:
The petition for allowance of appeal is granted 428 A.2d 170. The case is remanded to the Court of Common Pleas of Luzerne County, Criminal Division, with instructions to conduct an evidentiary hearing and to determine the merits of petitioner’s claim of ineffective assistance of counsel arising out of trial counsel’s failure to produce additional evidence of prejudicial publicity to support his motion for a change of venue.
It is so ordered.
ROBERTS, FLAHERTY, and WILKINSON, JJ., vote to join in grant.